UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4072



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


KENNY WAYNE MCGEE-ARD,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cr-01042-RBH-2)


Submitted:   July 22, 2008                 Decided:   July 24, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, ERVIN LAW OFFICE, Darlington, South Carolina,
for Appellant.    William E. Day, II, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenny Wayne McGee-Ard pleaded guilty, pursuant to a plea

agreement,    to   one   count   of   manufacturing   counterfeit   Federal

Reserve Notes, in violation of 18 U.S.C. §§ 471, 2 (2000).              The

district court sentenced him to twenty-four months of imprisonment.

McGee-Ard timely appealed.

            On appeal, counsel filed an Anders* brief, in which he

states there are no meritorious issues for appeal, but questions

whether the district court complied with Fed. R. Crim. P. 11 in

accepting McGee-Ard’s guilty plea.            McGee-Ard was advised of his

right to file a pro se supplemental brief, but has not filed a

brief.    The Government declined to file a brief.         We affirm.

            McGee-Ard did not move in the district court to withdraw

his guilty plea; therefore this court reviews his challenge to the

adequacy of the Rule 11 hearing for plain error.          United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).          Prior to accepting a

guilty plea, the trial court must ensure the defendant understands

the nature of the charges against him, the mandatory minimum and

maximum sentences, and other various rights, so it is clear that

the defendant is knowingly and voluntarily entering his plea.           The

court must also determine whether there is a factual basis for the

plea.    Fed. R. Crim. P. 11(b)(1), (3); United States v. DeFusco,

949 F.2d 114, 116, 120 (4th Cir. 1991).            Our review of the plea


     *
        Anders v. California, 386 U.S. 738 (1967).

                                      - 2 -
hearing transcript reveals that the court conducted a thorough Rule

11 colloquy that assured McGee-Ard’s plea was made both knowingly

and voluntarily.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                 We

therefore affirm McGee-Ard’s conviction and sentence.            This court

requires that counsel inform McGee-Ard, in writing, of the right to

petition the Supreme Court of the United States for further review.

If   McGee-Ard   requests   that   a   petition   be   filed,   but   counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

McGee-Ard.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                   - 3 -